DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 10) recites “a plurality of tertiary frames each connected one of the ends of one of the leg portions of the secondary frames”. The relationship between the tertiary frames and the leg portion end is unclear. It is unclear if they are connected together or connect a leg portion end to another element. One option is to insert -- to -- after “connected”.
Claim 1 (line 16) recites “the primary” but there is no antecedent basis for said element. It is suggested for “the primary” to be replaced with -- the primary frame --.
Claim 1 (line 17) recites “each end cover segment connected an end of the leg of one of the outer tertiary frames”. The relationship between the end cover segment and the leg end is unclear. It is unclear if they are connected together or connect a leg end to another element. One option is to insert   -- to -- after “connected”.

Claim 4 (line 2) recites “the wiper arm” but there is no antecedent basis for said element. It is suggested for “the wiper arm” to be replaced with -- a wiper arm --.
	The remaining claims are rejected for depending from claim 1.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Yang (US 5,257,436), does not disclose two pairs of tertiary frames (Only the outermost pair of elements 2 can be interpreted as tertiary frames) in addition to a pair of primary frames (The innermost pair of elements 2) and a pair of secondary frames (The middle pair of elements 2), as recited in claim 1. In addition, Yang does not include a pair of outer tertiary frames and a pair of inner tertiary frames each connected to the end (The left and right ends of the middle pair of elements 2) of a leg portion of the pair of secondary frames (Claim 1, lines 10-12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723